                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


LINUS UNDIANDEYE,                             )       CASE NO. 1:19 CV 1391
                                              )
                Plaintiff,                    )       JUDGE DAN AARON POLSTER
                                              )
         vs.                                  )
                                              )       MEMORANDUM OF OPINION
FRANK JACKSON, et al.,                        )       AND ORDER
                                              )
                Defendants.                   )


        Pro se Plaintiff Linus Undiandeye filed this action against Cleveland Mayor Frank

Jackson, former Cuyahoga County Sheriff Clifford Pinkney, Cuyahoga County Executive

Armond Buddish, Cleveland Heights Police Officer Chris Skok, Cuyahoga County Jail Director

Kenneth Mills, Cuyahoga County Jail Corporal Bodaker, Attorney Tyresha Brown-O’Neal,

Cuyahoga County Jail Sergeant Smyte, Cuyahoga County Jail Mental Health Chief Janet

Platten, Cuyahoga County Assistant Prosecutor Andrew Gatti, and Cuyahoga County Assistant

Prosecutor Melissa Riley. In the Complaint (Doc. # 1), Plaintiff challenges his criminal

prosecution and objects to conditions in the Cuyahoga County Jail. He seeks monetary and

injunctive relief.

                                       I. BACKGROUND

        Plaintiff is a pretrial detainee in the Cuyahoga County Jail. He asserts three types of

claims. The first type concern his criminal prosecution. He claims Assistant Prosecutors Gatti
and Riley, along with his attorney Brown-O’Neal, are denying him a speedy trial. He also

alleges Cleveland Heights Police Officer Skok obtained a search warrant with inaccurate

information in the affidavit.

       The second type of claims asserted by Plaintiff pertain to the conditions of his

confinement in the jail. He states he was required to sleep on the floor with a mattress missing

most of its cotton stuffing. He states he was forced in eat in his cell in close proximity to the

toilet, which was not properly cleaned. He contends the jail staff are having sex with inmates

and selling drugs. He claims he has been denied pain medication, mental health services and

drug counseling.

       The third type of claim asserted by Plaintiff concerns use of excessive force by

corrections officers in the jail. Plaintiff alleges he has been assaulted many times by jail staff.

He indicates Smyte jumped on his back while he was already handcuffed and lying on the

ground.

                                 II. STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact

when it is premised on an indisputably meritless legal theory or when the factual contentions are

clearly baseless. Neitzke, 490 U.S. at 327.


                                                 -2-
       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir.1998)

                                         III. ANALYSIS

       Plaintiff first challenges his pending criminal case. He claims his attorney and the

prosecutors are denying him a speedy trial and a Cleveland Heights police officer obtained a

search warrant with inaccurate information. A federal court must decline to interfere with

pending state proceedings involving important state interests unless extraordinary circumstances

are present. See Younger v. Harris, 401 U.S. 37, 44-45 (1971). When a person is the target of

an ongoing state action involving important state matters, he or she cannot interfere with the

pending state action by maintaining a parallel federal action involving claims that could have

been raised in the state case. Watts v. Burkhart, 854 F.2d 839, 844-48 (6th Cir. 1988). If the

state Defendant files such a case, Younger abstention requires the federal court to defer to the


                                                 -3-
state proceeding. Id; see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987). Based on

these principles, abstention is appropriate if: (1) state proceedings are on-going; (2) the state

proceedings implicate important state interests; and (3) the state proceedings afford an adequate

opportunity to raise federal questions. Middlesex County Ethics Comm. v. Garden State Bar

Ass’n, 457 U.S. 423, 432 (1982). Abstention is mandated whether the state court proceeding is

criminal, quasi-criminal, or civil in nature as long as federal court intervention “unduly

interferes with the legitimate activities of the state.” Younger, 401 U.S. at 44.

       All three factors supporting abstention are present. Plaintiff contends his criminal case is

still pending. State court criminal matters are of paramount state interest. See Younger, 401

U.S. at 44-45. The third requirement of Younger is that Plaintiff must have an opportunity to

assert his federal challenges in the state court proceeding. The pertinent inquiry is whether the

state proceedings afford an adequate opportunity to raise the federal claims. Moore v. Sims, 442

U.S. 415, 430 (1979). The burden at this point rests on the Plaintiff to demonstrate that state

procedural law bars presentation of his claims. Pennzoil Co., 481 U.S. at 14. When a Plaintiff

has not attempted to present his federal claims in the state court proceedings, the federal court

should assume that state procedures will afford an adequate remedy, in the absence of

“unambiguous authority to the contrary.” Pennzoil, 481 U.S. at 15. Here, claims of speedy trial

and defective search warrants can be asserted in the course of the state court criminal case. The

requirements of Younger are satisfied and this Court must abstain from interfering in any

pending state court criminal action against the Plaintiff.

       Furthermore, Plaintiff cannot bring civil rights claims against the prosecutors or his own

defense attorney. Prosecutors are entitled to absolute immunity from damages for initiating a


                                                 -4-
prosecution and in presenting the state’s case. Imbler v. Pachtman, 424 U.S. 409, 431 (1976);

Pusey v. Youngstown, 11 F.3d 652, 658 (6th Cir. 1993). A public defender or a court-appointed

defense counsel, while acting in that capacity, is not a state actor for purposes of 42 U.S.C. §

1983. Polk County v. Dodson, 454 U.S. 312, 321 (1981).

       Plaintiff next challenges the conditions of his confinement in the jail. “The Eighth

Amendment prohibition on cruel and unusual punishment protects prisoners from the

‘unnecessary and wanton infliction of pain.’” Baker v. Goodrich,649 F.3d 428, 434 (6th Cir.

2011) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Pretrial detainee claims, though

they fall under the Due Process Clause of the Fourteenth Amendment rather than the Eighth

Amendment, City of Revere v. Mass. Gen. Hosp.,463 U.S. 239, 244 (1983), are analyzed under

the same rubric as Eighth Amendment claims brought by prisoners. See Roberts v. City of Troy,

773 F.2d 720, 723 (6th Cir.1985) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)).

       The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework

for courts to use when deciding whether certain conditions of confinement constitute cruel and

unusual punishment prohibited by the Eighth Amendment. Plaintiff must first plead facts

which, if true, establish that a sufficiently serious deprivation has occurred. Id. Seriousness is

measured in response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S.

1, 8 (1992). Routine discomforts of prison life do not suffice. Id. Only deliberate indifference

to serious medical needs or extreme deprivations regarding the conditions of confinement will

implicate the protections of the Eighth Amendment. Id. at 9. Plaintiff must also establish a

subjective element showing the prison officials acted with a sufficiently culpable state of mind.

Id. Deliberate indifference is characterized by obduracy or wantonness, not inadvertence or


                                                -5-
good faith error. Whitley v. Albers, 475 U.S. 312, 319 (1986). Liability cannot be predicated

solely on negligence. Id. A prison official violates the Eighth Amendment only when both the

objective and subjective requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       In this case, Plaintiff fails to establish the subjective element of his claims. Deliberate

indifference “entails something more than mere negligence.” Farmer, 511 U.S. at 835. An

official acts with deliberate indifference when “he acts with criminal recklessness,” a state of

mind that requires that the official act with conscious disregard of a substantial risk of serious

harm. Id. at 837. This standard is met if “the official knows of and disregards an excessive risk

to inmate health or safety; the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. Plaintiff does not allege facts reasonably suggesting that the County Executive,

the Sheriff, the Warden, the Jail Director, the Mayor of Cleveland or the Chief Mental Health

Officer were personally aware of his situation, that they drew the inference that his health may

have been at risk, and disregarded that risk in their actions. He cannot state a claim for relief

against them for violation of his Eighth or Fourteenth Amendment rights.

       Finally, Plaintiff asserts claims for use of excessive force. He contends, without

explanation, that he was assaulted numerous times by Bodaker and Smyte. He alleges that on

one occasion, Smyte jumped on his back while he was already handcuffed and lying on the

ground. He does not indicate what precipitated this incident. Prison officials may often be

required to use physical contact to insure prison security; however, they can violate the Eighth

Amendment if the contact represents an “unnecessary and wanton infliction of pain.” Estelle v.

Gamble, 429 U.S. 97, 103 (1976).      The standard used to analyze “excessive force” claims under


                                                 -6-
the Eighth Amendment requires the Court to determine whether the officer acted in a good faith

effort to maintain or restore discipline, or whether he acted maliciously and sadistically to cause

harm. Hudson, 503 U.S. at 8-10. Here, Plaintiff does not provide any information regarding the

incidents. He simply concludes that the force used was excessive. The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

Absent factual allegations concerning the incidents in question, the claim never rises from a

possible claim to that of a plausible claim for relief.

                                       IV. CONCLUSION

       Accordingly, this action is DISMISSED pursuant to 28 U.S.C. § 1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.1

       IT IS SO ORDERED.


                                                s/Dan Aaron Polster October 22, 2019
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                 -7-
